DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 remain rejected under 35 U.S.C. 103 as being unpatentable over Sasajima (US 2013/0162063) in view of “How to set the hold pressure?” (written by Jackie Lau; hereinafter NPL).  Regarding claim 1, Sasajima teaches the claimed process (paras. 0046,0050-0055,0611,0122,126,0146-0155, and 0280; figs 1-9) except the claimed step of setting a pressure.  NPL teaches what is a hold pressure and its benefits to injection molding, wherein the hold pressure is performed immediately after the completion of injection and is less than the injection pressure (pgs 2-3 of NPL).    Since Sasajima and NPL are analogous with respect to injection molding, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the hold pressure step as taught by NPL into the process of Sasajima in order to produce moldings having less defects like warpage and stress.  Regarding claim 2, such is taught by the above combination of Sasajima and NPL since NPL teaches performing the hold pressure step immediately after injection.  Regarding .

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's arguments filed 8/12/21 have been fully considered but they are not persuasive. 
 	Applicant argues the NPL does not teach injecting resin into a magnet insertion hole of an iron core body.  This argument is misplaced since NPL is a secondary reference used to show the obviousness of the claimed second pressure, which is less than the first pressure of the injection step.  Applicant is reminded one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following USPNs teach injection molding laminated cores: 20140327329; 20110000079; and 20170028596.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744